DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a 371 of PCT/US18/48195 filed 08/27/18 which claims the benefit of 62/551,723 filed 08/29/17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 9, 10, 13 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deleeuw et al. (U.S. Publication 2016/0178904).
In reference to claim 1, Deleeuw et al. discloses an electronic device configured to be worn by a user (see paragraph 15 and Figure 1 wherein Deleeuw et al. discloses a wearable 
an ambient light sensor that measures ambient light outside of the electronic device (see paragraphs 22, 25 and #140 of Figure 1 wherein Deleeuw et al. discloses the device comprising a multitude of sensors including an ambient light sensor that measures or detects the amount of light in the environment of the wearable computing device.);
a camera that is used to measure physiological attributes (see paragraphs 22-23 and #136 of Figure 1 wherein Deleeuw et al. discloses the device further comprising an eye tracking sensor which is explicitly implemented in the form of a video camera to detect a user’s gaze, eye blinks or other behaviors of the user’s eye.);
a display that generates virtual reality content (see paragraphs 1, 16 and #132 of Figure 1 wherein Deleeuw et al. discloses the wearable computing device comprising a head-mounted display.  Deleeuw et al. further discloses head-mounted displays to show computer-generated visual features that appear to be integrated with the user’s environment which is referred to as “augmented reality.”); and
control circuitry configured to: receive an ambient light reading from the ambient light sensor; adjust a brightness of the virtual reality content on the display based on the ambient light reading and the physiological attributes (see paragraphs 13, 16, 17, 30-34 and Figures 1 and 3 wherein Deleeuw et al. discloses the wearable computing device to comprise a physiological monitoring module which receives data from the one or more sensors such as the eye tracking sensor and ambient light sensor and detects the presence of one or more physiological conditions.  Deleeuw et al. further discloses the wearable device comprising a risk mitigation module that applies various mitigation strategies to 
In reference to claims 2 and 13, Deleeuw et al. discloses all of the claim limitations as applied to claims 1 and 9 respectively.  Deleeuw et al. discloses the device comprising an eye tracking sensor which is explicitly implemented in the form of a video camera to detect a user’s gaze, eye blinks or other behaviors of the user’s eye (see paragraphs 22-23 and #136 of Figure 1).  Deleeuw et al. discloses the wearable computing device to comprise a physiological monitoring module which receives data from the one or more sensors such as the eye tracking sensor and ambient light sensor and detects the presence of one or more physiological conditions (see paragraphs 30-31).  Deleeuw et al. further discloses the wearable device comprising a risk mitigation module that applies various mitigation strategies to alleviate or reduce the physiological conditions monitored by the physiological monitoring module (see paragraphs 32 and 34).  Deleeuw et al. explicitly discloses some of such strategies performed by the risk mitigation module to include suspending or hiding display overlays on the head mounted display, reducing density, intensity, saturation or resolution of the display overlays on the head mounted 
In reference to claims 6, 16 and 20, Deleeuw et al. discloses all of the claim limitations as applied to claims 1, 9 and 17 respectively.  Deleeuw et al. discloses the device comprising an eye tracking sensor which is explicitly implemented in the form of a video camera to detect a user’s gaze, eye blinks or other behaviors of the user’s eye (see paragraphs 22-23 and #136 of Figure 1). Deleeuw et al. further explicitly discloses blink detections as blink rate (see at least paragraph 37).  Further, Examiner points out the claim’s usage of “at least one of” type language solely requiring the prior art to teach one of the listed limitations.
In reference to claim 7, Deleeuw et al. discloses all of the claim limitations as applied to claim 1 above.  Deleeuw et al. discloses the wearable computing device to comprise a physiological monitoring module which receives data from the one or more sensors such as the eye tracking sensor and ambient light sensor and detects the presence of one or more physiological conditions (see paragraphs 30-31).  Deleeuw et al. further discloses the wearable device comprising a risk mitigation module that applies various mitigation strategies to alleviate or reduce the physiological conditions monitored by the physiological monitoring module (see paragraphs 32 and 34).  Deleeuw et al. explicitly discloses some of such strategies performed by the risk mitigation module to include suspending or hiding display overlays on the head mounted display, reducing density, intensity, saturation or resolution of the display overlays on the head mounted display or reducing the update rate of the head mounted display (see paragraph 34).  Note, the Examiner interprets the “brightness adaptation state of the user based on the ambient light reading” equivalent to Deleeuw et al.’s chosen mitigation strategy to alleviate or reduce 
In reference to claim 9, Deleeuw et al. discloses an electronic device configured to be worn by a user (see paragraph 15 and Figure 1 wherein Deleeuw et al. discloses a wearable computing device that mitigates physiological conditions such as nausea and seizures in a user of the device.), comprising:
an ambient light sensor that measures ambient light outside of the electronic device (see paragraphs 22, 25 and #140 of Figure 1 wherein Deleeuw et al. discloses the device comprising a multitude of sensors including an ambient light sensor that measures or detects the amount of light in the environment of the wearable computing device.);
an input-output component that gathers information about the user (see paragraphs 22-23 and #136 of Figure 1 wherein Deleeuw et al. discloses the device further comprising an eye tracking sensor which is explicitly implemented in the form of a video camera to detect a user’s gaze, eye blinks or other behaviors of the user’s eye.  Note, the Examiner interprets the “input-output component” equivalent to Deleeuw et al.’s video camera/eye tracking sensor.);
a display that generates virtual reality content (see paragraphs 1, 16 and #132 of Figure 1 wherein Deleeuw et al. discloses the wearable computing device comprising a head-mounted display.  Deleeuw et al. further discloses head-mounted displays to show computer-generated visual features that appear to be integrated with the user’s environment which is referred to as “augmented reality.”); and
control circuitry configured to: estimate a brightness adaptation state of the user based on the ambient light and the information; and adjust a brightness of the virtual reality content on the display based on the brightness adaptation state (see paragraphs 13, 16, 17, 30-34 and Figures 1 
In reference to claims 10 and 18, Deleeuw et al. discloses all of the claim limitations as applied to claims 9 and 17 respectively.  Deleeuw et al. further discloses the wearable computing device comprising variable lenses that can be adjusted/varied to vary the amount of light transmission through the lenses again based upon the determined ambient light and eye information (see paragraphs 34 and 44).  Note, it is clear that varying the amount of light 
In reference to claim 17, claim 17 is similar in scope to claim 9 and is therefore rejected under like rationale.  Claim 17 recites a “method” of the invention of which the Examiner believes has, at least inherently, been disclosed by the teachings of Deleeuw et al. in the above rejection of claim 9.
In reference to claim 19, Deleeuw et al. discloses all of the claim limitations as applied to claim 17 above.  Deleeuw et al. explicitly discloses some of such strategies performed by the risk mitigation module to include suspending or hiding display overlays on the head mounted display, reducing density, intensity, saturation or resolution of the display overlays on the head mounted display or reducing the update rate of the head mounted display (see paragraph 34).  Note, the Examiner interprets the “brightness adaptation state of the user based on the ambient light reading” equivalent to Deleeuw et al.’s chosen mitigation strategy to alleviate or reduce physiological conditions monitored by the physiological monitoring module, which again includes reading ambient light and reducing intensity of display overlays based thereupon.  This reduction in intensity is interpreted equivalent to Applicants “shift” in brightness adaptation state of the user since at least the display overlay intensity inherently changes from a first, higher intensity to a second lower level intensity.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deleeuw et al. (U.S. Publication 2016/0178904) and Nobori et al. (U.S. Publication 2015/0235427).
In reference to claims 3 and 14, Deleeuw et al. discloses all of the claim limitations as applied to claims 2 and 13 respectively.  Deleeuw et al. does not explicitly disclose determining an average pixel brightness at a location that aligns with a gaze position of the user.  Nobori et al. discloses an image display device that enables a person who has eye disabilities to see both a near object and a far object clearly without distortion when the person uses the image display device (see paragraph 11).  Nobori et al. specifically discloses the image display deice in the form of spectacle-like glasses in which the invention further receives eye position information and calculates gaze point data (see paragraphs 92, 100, 101 and Figure 2).  Nobori et al. discloses the invention generating correction images using the determined eye information (see paragraph 102).  Nobori et al. further discloses an embodiment wherein the correction images are computed by determining a difference image using an average luminance of luminances of a gaze point (see paragraphs 209-211 and Figure 4).  It would have been obvious to one of ordinary skill in 
In reference to claim 4, Deleeuw et al. and Nobori et al. disclose all of the claim limitations as applied to claim 3 above.  Nobori et al. discloses allowing for the generation of correction images such that the area of interest of the user is adjusted (brightened) using the average luminance of the gaze point (see paragraphs 210-212).
In reference to claim 15, Deleeuw et al. and Nobori et al. disclose all of the claim limitations as applied to claim 14 above.  Deleeuw et al. discloses the wearable computing device to comprise a physiological monitoring module which receives data from the one or more sensors such as the eye tracking sensor and ambient light sensor and detects the presence of one or more physiological conditions (see paragraphs 30-31).  Deleeuw et al. further discloses the wearable device comprising a risk mitigation module that applies various mitigation strategies to alleviate or reduce the physiological conditions monitored by the physiological monitoring module (see paragraphs 32 and 34).  Deleeuw et al. explicitly discloses some of such strategies performed by the risk mitigation module to include suspending or hiding display overlays on the head mounted display, reducing density, intensity, saturation or resolution of the display overlays on the head mounted display or reducing the update rate of the head mounted display (see paragraph 34).  Note, the Examiner interprets the “brightness adaptation state of the user based on the ambient light” equivalent to Deleeuw et al.’s chosen mitigation strategy to alleviate or .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deleeuw et al. (U.S. Publication 2016/0178904) and Fullam (U.S. Publication 2016/0080720).
In reference to claim 8, Deleeuw et al. discloses all of the claim limitations as applied to claim 1 above.  Although Deleeuw et al. does disclose reading ambient light around the wearable computing device, detecting physiologic attributes of the user and adjusting intensity of the display overlays on the wearable computing device display, Deleeuw et al. does not explicitly disclose selecting a tone mapping curve for the display data.  Fullam discloses a display system arranged in sight of a user with a controller that is configured to adjust an operating parameter of the display system in response to a sensed ocular condition in order to relieve eye discomfort (see paragraph 2).  Fullam discloses one of the operating parameters adjusted to be the varying of .

Allowable Subject Matter
Claims 5, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pantfoerder (U.S. Publication 20120068981)
Pantfoerder discloses a luminescence shock avoidance algorithm for a display that adjusts display brightness levels based upon ambient light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.
/Antonio A Caschera/
Primary Examiner, Art Unit 2612							3/10/21